Per Curiam.

We find that Johnson has received adequate notice and the opportunity to plead or respond to the complaint and to participate in the proceedings against him. We further note that recently, in a separate case, we indefinitely suspended Johnson for neglect of entrusted legal matters and failure to assist in an investigation. Cleveland Bar Assn. v. Johnson (1998), 81 Ohio St.3d 74, 689 N.E.2d 537. Given the undisputed facts in this case, we agree with the board that disbarment is appropriate.
We therefore adopt the findings, conclusions, and recommendations of the board. We hereby permanently disbar Mitchell L. Johnson from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.